Citation Nr: 0833889	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include psychosis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a vision 
disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO that denied the veteran's claims.  The veteran filed a 
timely appeal of these determinations to the Board.  

In April 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the local regional office.  
A transcript of these proceedings has been associated with 
the veteran's claims file. 

The issue of entitlement to service connection for an 
acquired psychiatric disability other than PTSD is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The veteran is not currently shown to have bilateral knee or 
vision disabilities that are linked to any event or incident 
of her period of active service.


CONCLUSION OF LAW

The veteran does not have bilateral knee or vision 
disabilities incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in January 2005 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate her claims for service connection, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as well as the type of 
evidence VA would assist her in obtaining.  The veteran was 
also informed that she should send to VA evidence in her 
possession that pertains to the claims, and was advised of 
the basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  In addition, 
the RO provided the veteran and her representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment reports, VA examinations, and 
statements submitted by and on behalf of the veteran and her 
representative in support of his claims.  Here, the Board 
notes that the veteran's service records could not be 
obtained from the National Personnel Records Center (NPRC).  
The veteran's claims file indicates that the RO engaged in 
diligent efforts to obtain additional service records, but 
this proved to be futile.  The veteran, however, was able to 
supply numerous service records to the RO, and these have 
been associated with the veteran's claims file.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

As noted above, the Board notes that the veteran's service 
records could not be obtained from the National Personnel 
Records Center (NPRC).  The veteran's claims file indicates 
that the RO engaged in diligent efforts to obtain additional 
service records, but this proved to be futile.  The veteran, 
however, was able to supply numerous service records to the 
RO, and these have been associated with the veteran's claims 
file.  In this case, to the extent that any records related 
to the veteran's service are missing, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider benefit of the doubt and corroborative 
testimony such as buddy statements in cases where records are 
unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Here, the veteran seeks compensation benefits for bilateral 
knee and vision disabilities.  The medical evidence in this 
case consists of the veteran's service records, a VA 
examination in connection with the veteran's knee claim, and 
post-service treatment records.  

The veteran's service records do not indicate any complaints 
of or treatment for a bilateral knee disability in service.  
In August 1995, the veteran was seen for complaints of 
decreased vision.  This treatment note indicated that the 
veteran had trace myopia in her right eye.

After service, the veteran's treatment records do not show 
treatment for either a bilateral knee disability or a vision 
disability.  

In order to determine whether the veteran has a knee 
disability that is related to her active service, the veteran 
was afforded a VA examination dated in October 2006.  The 
examiner indicated that the veteran's military and VA records 
were reviewed in connection with the examination and report.  
The veteran's medical history and knee complaints were noted 
for the record.  The veteran reported that she experienced 
wear and tear of her knees while in basic training when she 
ran long distances on concrete.  She indicated that her knees 
would occasionally pop, and that she has pain when the knee 
is not in the right place.  The veteran indicated no 
swelling, erythema, warmth or instability in the joints, and 
the veteran did not indicate any activities that were 
hindered or prevented by knee pain.  X-rays of the knees were 
normal.  On examination, the veteran's knees were indicated 
to be within normal limits without crepitus, laxity, or pain 
with varus/valgus stress.  Drawer signs were negative.  The 
veteran was indicated to have a normal examination.  The 
examiner also stated that it is unlikely that running on 
concrete was causing the veteran's current symptoms of 
popping in her knees.  Based on clinical experience, the 
examiner found that this was a common complaint in adults, 
many of whom have no history of frequent running.  

Based on the foregoing, the Board finds that service 
connection for bilateral knee and vision disabilities is not 
warranted.  In this case, a review of the medical records 
contained in the veteran's claims file does not reveal a 
current diagnosis of a bilateral knee disability or a vision 
disability.  And the October 2006 VA examiner found a normal 
examination of the veteran's knees with popping symptoms 
unrelated to the running that the veteran did in service.  
And without a current diagnosis, a claim of service 
connection for these conditions cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the Board notes that, for the purpose of 
compensation benefits, the law provides that refractive error 
is a congenital or developmental defect and not a disease or 
injury within the meaning of applicable regulation. 38 C.F.R. 
§§ 3.303(c), 4.9.  VA regulations specifically prohibit 
service connection for refractive error of the eyes, 
including presbyopia, myopia, and astigmatism, even if visual 
acuity decreased in service. See VAOPGCPREC 82-90 (July 18, 
1990) (service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless such 
defect was subjected to a superimposed disease or injury that 
created additional disability).

In this case, the record does not indicate that the veteran 
suffers from bilateral knee and vision disabilities as a 
result of her active service. In this regard, the Board notes 
that, as a lay person, the veteran, while competent to note 
symptoms, is not competent to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Based on the medical evidence 
in this case, service connection for these conditions is not 
warranted.  


ORDER

1.  Service connection for a bilateral knee disability is 
denied.

2.  Service connection for a vision disability is denied.



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of service connection for an 
acquired psychiatric disability must be remanded for further 
action.  

In this case, the Board notes that the veteran was afforded a 
VA examination dated in September 2006 in connection with her 
claim.  During this examination, the examiner noted that the 
veteran was in receipt of disability benefits from the Social 
Security Administration.  The veteran's claims file, however, 
does not contain records related to such benefits.  The RO 
should therefore contact the Social Security Administration 
and take all necessary attempts to obtain all records related 
to this award. 38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim in 
light of all the evidence of record.  If 
any determination remains adverse to the 
veteran, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


